WOLF, J.
The appellant challenges an order authorizing medical treatment without his consent for a period of time while he was confined in Florida State Hospital. We reverse.
The state presented absolutely no evidence that the multidisciplinary team deemed the treatment to be necessary, as required by section 916.107(3)(a), Florida Statutes. The psychiatrist, the only person who testified in *955the instant case, did not indicate that she spoke on behalf of the multidisciplinary team, nor was there testimony that the psychiatrist had discussed the necessity of medication with the treatment team. Cf. Dinardo v. State, 23 Fla. L. Weekly D1343, — So.2d -, 1998 WL 282795 (Fla. 1st DCA June 3, 1998) (affirming where psychiatrist specifically testified that medication had been discussed with and found necessary by treatment team). We therefore reverse. See Vaughn v. State, 705 So.2d 951 (Fla. 1st DCA 1998).
BARFIELD, C.J., and DAVIS, J., concur.